Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 03/16/2022.
Claims 1-20 are pending. 
Claims 1, 9 and 15 are independent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, Kazutaka et al. (JP 2012-139752) in view of Sun et al. (US 2019/0128474) in view of Takahashi Yuki et al. (WO 2020-175007).

Re claim 1, Iwata teaches (Figures 1-5) a power tool comprising:
a housing (20; para 31);
a motor (21; para 31) within the housing (20A within 20; para 31);
an actuator (13) movably coupled to the housing (movably coupled to handle 10; para 31); and
an electronic controller (110) connected to the motor (21), the battery pack (power cable 11), and the actuator (13, trigger), the electronic controller configured to:
detect that the actuator (13) has been actuated (para 44; detects whether or not the trigger 13 is pressed through switch operation detection circuit 111),
drive the motor at a first speed (para 46; drives the motor at low speed 70% PWM duty),
increase a speed of the motor from the first speed (PWM duty 70%) to a target second speed during a time interval (PWM duty 100%; para 46; increases to 100% duty),
but fails to explicitly teach a battery pack interface configured to receive a battery pack and provide power to the motor;
compare the speed of the motor to the target second speed of the motor, and
turn off the power tool in response to the speed of the motor not reaching the target second speed of the motor during the time interval.
Sun teaches (Figure 1) a battery pack interface (power supply module 12) configured to receive a battery pack (12) and provide power to the motor (para 27; electrically connected to the motor 13).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the power cable assembly by Iwata with the battery pack taught by Sun to provide portability.
Iwata in view of Sun does not teach or suggest compare the speed of the motor to the target second speed of the motor, and
turn off the power tool in response to the speed of the motor not reaching the target second speed of the motor during the time interval.
However, Takahashi teaches (Figure 4) compare the speed (1,800 rpm) of the motor to the target second speed of the motor (Fig. 4; para 33; when 90ms has elapsed from a start of driving a motor 6, the MCU 45 is configured to determine whether a motor speed is 3500 rpm or less), and
turn off the power tool in response to the speed of the motor not reaching the target second speed of the motor during the time interval (para 33; MCU 45 determines that the tool 19 has caused a kickback in which the main body is swung and stops the motor 6).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the controller taught by Iwata with the controller of Sun further with the controller taught by Takahashi to detect and avoid kickback in the tool (see Takahashi; para 2).

Re claim 2, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the electronic controller is further configured to:
determine, prior to detecting that the actuator (see Iwata; 13) has been actuated, that a second actuator (see Iwata; input terminal 23) has been actuated (see Iwata; Fig. 3; para 34; selects a working mode).

Re claim 3, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the first speed is in a range of 0%-15% of a full speed of the motor (see Iwata; Fig. 5, para 52-53; controller 10 is configured to drive the motor 21 at the low speed (PWM duty 70%) when starting working).

Re claim 4, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the motor (see Iwata; Fig. 1-2, 21) is driven using pulse width modulation (PWM) signals (see Iwata; para 46; driven with PWM driving signals).

Re claim 5, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the actuator is a trigger (see Iwata; Fig. 1; trigger 13; para 30).

Re claim 6, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the speed of the motor is increased in a linear manner (see Iwata; Fig. 5; the motor speed is increased in a linear manner based on Figure 5).

Re claim 7, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the time interval is in a range of 10-150 seconds (see Iwata; para 52-58; the time interval is a predetermined time range).

Re claim 8, Iwata in view of Sun in view of Takahashi teaches the power tool of claim 1, wherein the power tool is a drill (see Iwata; Fig. 1, para 30; the power tool is a rotary hammer drill).


Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, Kazutaka et al. (JP 2012-139752) in view of Takahashi Yuki et al. (WO 2020-175007).

Re claim 9, Iwata teaches (Figures 1-5) a method for controlling operation of a power tool, the method comprising:
detecting, by a motor controller (110) of the power tool, that an actuator (13) of the power tool has been actuated (para 44; detects whether or not the trigger 13 is pressed through switch operation detection circuit 111);
driving, by the motor (21; para 31) controller, a motor of the power tool at a first speed;
increasing, by the motor controller, a speed of the motor from the first speed (PWM duty 70%) to a target second speed during a time interval (PWM duty 100%; para 46; increases to 100% duty);
but fails to explicitly teach comparing, by the motor controller, the speed of the motor to the target second speed of the motor; and
turning off, by the motor controller, the power tool in response to the speed of the motor not reaching the target second speed of the motor during the time interval.
Takahashi teaches (Figure 4) comparing, by the motor controller, the speed (1,800 rpm) of the motor to the target second speed of the motor (Fig. 4; para 33; when 90ms has elapsed from a start of driving a motor 6, the MCU 45 is configured to determine whether a motor speed is 3500 rpm or less); and
turning off, by the motor controller, the power tool in response to the speed of the motor not reaching the target second speed of the motor during the time interval (para 33; MCU 45 determines that the tool 19 has caused a kickback in which the main body is swung and stops the motor 6).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the controller taught by Iwata with the controller taught by Takahashi to detect and avoid kickback in the tool (see Takahashi; para 2).

Re claim 10, Iwata in view of Takahashi teaches the method of claim 9 further comprising:
determining, by the motor controller, prior to detecting that the actuator (see Iwata; 13) has been actuated (see Iwata; input terminal 23), that a second actuator has been actuated (see Iwata; Fig. 3; para 34; selects a working mode).

Re claim 11, Iwata in view of Takahashi teaches the method of claim 9, wherein the first speed is in a range of 0%-15% of a full speed of the motor (see Iwata; Fig. 5, para 52-53; controller 10 is configured to drive the motor 21 at the low speed (PWM duty 70%) when starting working).

Re claim 12, Iwata in view of Takahashi teaches the method of claim 9, wherein the motor (see Iwata; Fig. 1-2, 21) is driven using pulse width modulation (PWM) signals (see Iwata; para 46; driven with PWM driving signals). 

Re claim 13, Iwata in view of Takahashi teaches the method of claim 9, wherein the speed of the motor is increased in a linear manner (see Iwata; Fig. 5; the motor speed is increased in a linear manner based on Figure 5).

Re claim 14, Iwata in view of Takahashi teaches the method of claim 9, wherein the time interval is in a range of 10-150 seconds (see Iwata; para 52-58; the time interval is a predetermined time range).


Claim(s) 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, Kazutaka et al. (JP 2012-139752) in view of Sun et al. (US 2019/0128474).

Re claim 15, Iwata teaches (Figures 1-5) a power tool comprising:
a housing (20; para 31);
a motor (21; para 31) within the housing (20A within 20; para 31);
an actuator (13) movably coupled to the housing (movably coupled to handle 10; para 31);
a switch coupled to the housing (input terminal 23), the switch being movable between a first position and a second position (Fig. 3; para 34; selects a working mode); and
an electronic controller (110) connected to the motor (21), the battery pack (power cable 11), and the actuator (13, trigger), the electronic controller configured to:
detect that the switch is in the first position (Fig. 3; para 34; detect the working mode of the input terminal 23 has been selected),
detect that the actuator (13) has been actuated (para 44; detects whether or not the trigger 13 is pressed through switch operation detection circuit 111),
drive the motor at a first speed (para 46; drives the motor at low speed 70% PWM duty),
increase a speed of the motor to a second speed (PWM duty 100%) during a predetermined time threshold (para 52-58; the time interval is a predetermined time range), and
drive the motor at the second speed (PWM duty 100%; para 46; increases to 100% duty),
but fails to explicitly teach a battery pack interface configured to receive a battery pack and provide power to the motor.
Sun teaches (Figure 1) a battery pack interface (power supply module 12) configured to receive a battery pack (12) and provide power to the motor (para 27; electrically connected to the motor 13).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the power cable assembly by Iwata with the battery pack taught by Sun to provide portability.

Re claim 16, Iwata in view of Sun teaches the power tool of claim 15, further comprising a user interface (see Iwata; Fig. 3, para 34; the input terminal 23 to select the working mode).

Re claim 18, Iwata in view of Sun teaches the power tool of claim 15, wherein the first speed is in a range of 0%-15% of a full speed of the motor (see Iwata; Fig. 5; para 52-53; controller 110 is configured to drive the motor 21 at the low speed PWM duty 70% when starting work).

Re claim 19, Iwata in view of Sun teaches the power tool of claim 15, wherein the predetermined time threshold is in a range of 10 seconds to 150 seconds (see Iwata; para 52-58; the time interval is a predetermined time range).

Re claim 20, Iwata in view of Sun teaches the power tool of claim 15, wherein the speed of the motor is increased in a linear manner (see Iwata; Fig. 5; the motor speed is increased in a linear manner based on Figure 5).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, Kazutaka et al. (JP 2012-139752) in view of Sun et al. (US 2019/0128474) as applied to claim 15 above, and further in view of Lee et al. (US 2018/0354108).

Re claim 17, Iwata in view of Sun teaches the power tool of claim 16, but fails to explicitly teach wherein the user interface is configured to set the first speed, the second speed, and the predetermined time threshold.
Lee teaches (Figure 2) wherein the user interface (user interface device 100) is configured to set the first speed (speed setting device 110; 0 or 1; para 70), the second speed (para 70; the second speed is any step than 0), and the predetermined time threshold (para 84; discloses the PWM duty cycle is set by the user).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Iwata with that taught by Sun further with that taught by Lee to adjust the speed of the tool (see Lee; para 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846